                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: william.habdas @akerman.com
                                                             7   Attorneys for plaintiff Bank of America,
                                                                 N.A., successor by merger to BAC Home
                                                             8   Loans Servicing, LP f/k/a Countrywide
                                                                 Home Loans Servicing LP
                                                             9
                                                                                                 UNITED STATES DISTRICT COURT
                                                            10
                                                                                                         DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 BANK OF AMERICA, N.A., SUCCESSOR BY                    Case No.: 3:16-cv-00183-MMD-CBC
                      LAS VEGAS, NEVADA 89134




                                                            12   MERGER TO BAC HOME LOANS
AKERMAN LLP




                                                                 SERVICING, LP, F/K/A COUNTRYWIDE                       STIPULATION AND ORDER
                                                            13   HOME LOANS SERVICING LP,                               DISMISSING CLAIMS AGAINST
                                                                                                                        SOUTHWEST MEADOWS
                                                            14                                    Plaintiff,
                                                            15   vs.
                                                            16   SOUTHWEST MEADOWS; LVDG LLC A/K/A
                                                                 LVDG LLC SERIES 1101; THUNDER
                                                            17   PROPERTIES, INC.; ALESSI & KOENIG,
                                                                 LLC,
                                                            18
                                                                                                  Defendants
                                                            19

                                                            20                Plaintiff Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP
                                                            21   f/k/a Countrywide Home Loans Servicing LP (BANA) and defendant Southwest Meadows stipulate
                                                            22   as follows:
                                                            23                1.    This matter relates to real property located at 1737 Olive Branch Court, Fernley,
                                                            24   Nevada 89408, APN No. 022-311-15 (the property). The property is more specifically described
                                                            25   as: LOT 118, AS SHOWN ON THE OFFICIAL SUBDIVISION PLAT OF ROYAL OAKS
                                                            26   ESTATES, PHASE 11, UNITS 2 & 3, FILED IN THE OFFICE OF THE COUNTY RECORDER
                                                            27   OF LYON COUNTY, NEVADA, ON JUNE 20, 2005, AS DOCUMENT NO. 354122, OFFICIAL
                                                            28   RECORDS.
                                                                                                                   1
                                                                 47574984;2
                                                             1                2.   BANA is the servicer and beneficiary of record of a deed of trust encumbering the

                                                             2   property dated March 5, 2007 and recorded with the Lyon County Recorder on March 7, 2007, as

                                                             3   Instrument No. 401986 (the deed of trust).

                                                             4                3.   Southwest Meadows recorded a trustee's deed upon sale with the Lyon County

                                                             5   Recorder on June 18, 2014, as Instrument No. 522393 (the HOA foreclosure deed), reflecting it

                                                             6   purchased the property at its own foreclosure sale of the property held on October 11, 2013 (the

                                                             7   HOA foreclosure sale) conducted pursuant to NRS chapter 116 et seq.

                                                             8                4.   BANA and Southwest Meadows have entered into a confidential settlement
                                                             9   agreement in which they have settled all claims between them in this case.
                                                            10                5.   Among other things, Southwest Meadows disclaims all right, title and interest in the
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   property as a result of the HOA foreclosure sale and HOA foreclosure deed.
                      LAS VEGAS, NEVADA 89134




                                                            12                6.   All claims asserted by BANA against Southwest Meadows in this litigation shall be
AKERMAN LLP




                                                            13   dismissed with prejudice.
                                                            14   ///
                                                            15   ///
                                                            16   ///
                                                            17   ///
                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                   2
                                                                 47574984;2
                                                             1                7.   BANA and Southwest Meadows agree neither this stipulation nor their confidential

                                                             2   settlement agreement shall impair BANA's claims against any other parties in the litigation.

                                                             3    This the 12th day of February, 2019.                 This the 12th day of February, 2019.
                                                             4
                                                                  AKERMAN LLP                                          LIPSON NEILSON P.C.
                                                             5
                                                                   /s/ William S. Habdas, Esq.                          /s/ Megan H. Hummel, Esq.
                                                             6    MELANIE D. MORGAN, ESQ.                              KALEB D. ANDERSON, ESQ.
                                                                  Nevada Bar No. 8215                                  Nevada Bar No. 7582
                                                             7
                                                                  WILLIAM S. HABDAS, ESQ.                              MEGAN H. HUMMEL, ESQ.
                                                             8    Nevada Bar No. 13138                                 Nevada Bar No. 12404
                                                                  1635 Village Center Circle, Suite 200                9900 Covington Cross Drive, Suite 120
                                                             9    Las Vegas, Nevada 89134                              Las Vegas, Nevada 89144

                                                            10    Attorneys for plaintiff Bank of America, N.A.,       Attorneys for defendant Southwest Meadows
                                                                  successor by merger to BAC Home Loans
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  Servicing, LP f/k/a Countrywide Home Loans
                                                                  Servicing LP
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14
                                                                              IT IS SO ORDERED.
                                                            15

                                                            16
                                                                                                                       _____________________________________
                                                            17                                                         UNITED STATES DISTRICT JUDGE

                                                            18
                                                                                                                              February 12, 2019
                                                                                                                       DATED: __________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   3
                                                                 47574984;2
